DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the specification fails to provide a clear definition for a computer-usable medium. Given the broadest interpretation of a computer-usable medium, ordinary and customary meaning of a computer-usable medium covers forms of non-transitory media and transitory propagating signal. Therefore, a computer-usable medium can be drawn to cover a transitory propagating signals per se.

Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationship between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 15-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected selection element".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 15-16 recite the limitation “the first selection element”. It is unclear that the limitation refers to “the first selection element” of claim 3 or “the first selection element” of claim 1.
Claims 5-6 and 17-18 recite the limitation "the selectable first selection elements".  There is insufficient antecedent basis for this limitation in the claim.



 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12-19, 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson et al. (“Jacobson”, Pub. No. 2017/0314803).
Per claim 1, Jacobson teaches a method of fleet management for a fleet having at least two working machines, the method comprising:
presenting for a user on a first user interface simultaneously a first user interface zone and a second user interface zone (figs. 6, 13 and 16; first zone 420 and second zone 601 or 1300);
arranging the first user interface zone to display a hierarchical, graphic menu having at least two mutually parallel first selection elements and at least two mutually hierarchical first selection elements (fig. 6; [0397]; [0418]);
displaying on the first user interface, in response to a selection made by the user, simultaneously at least two parallel first selection elements, and at least one selectable first selection element related to at least one selection element selected by the user and belonging to the next higher or lower hierarchical level compared to the selected selection element  (fig. 6; [0397]; [0418]; [0419]); and
arranging the second user interface zone to display information based on selections made by the user via the first user interface zone (figs. 14, 16; [0397]; [0418]; [0419]; [0422]; [0423]).
Per claim 2, Jacobson teaches a method according to claim 1, wherein the first selection elements include both a text portion and a graphical portion depicting the selection (figs. 6; [0397]; [0418]).
Per claim 3, Jacobson teaches a method according to claim 2, comprising: arranging at least the text portion or the graphical portion of a first selection element to present information which depicts an object represented by the first selection element, is related to an object represented by the first selection element, and has been received from said object or from an object linked thereto directly or indirectly ([0397]; [0418]; [0421]-0423]).
Per claim 4, Jacobson teaches a method according to claim 3, wherein said information presented by the first selection element includes computational information or measurement information depicting the object represented by the first selection element ([0392]; [0427]).
Per claim 5, Jacobson teaches a method according to claim 1, comprising: determining an appearance of selected first selection elements to be different from that of the selectable first selection elements ([0406]; [0418]; [0419]; [0423]).
Per claim 6, Jacobson teaches a method according to claim 1, comprising: determining an appearance of at least one non-selectable first selection element to be different from that of a selected one and, on the other hand, from that of the selectable first selection elements ([0406]; [0418]; [0419]; [0423]).
Per claim 7, Jacobson teaches a method according to any claim 1, comprising: arranging the user interface to update further information for the second user interface zone, which information is based on selections made by the user via the first user interface zone, in response to the user affecting a same first selection element again ([0406]; [0418]; [0419]; [0422]; [0423]).
Per claim 10, Jacobson teaches a method according to claim 1, wherein at least one selection element represents an object, said object includes at least one of the following: a forest machine, a forest machine transport machine/vehicle, a work area, a section or a driver ([0406]; [0422]; [0423]).
Per claim 12, Jacobson teaches a computer program product, in storage on a computer readable medium and executable with a processor, said computer program product comprising: a computer readable program code, which is arranged to carry out a method as set forth in claim 1 as the program code is being executed with the processor (fig. 1).
Claims 13-19 and 22 are rejected under the same rationale as claims 1-7 and 10 respectively.
Per claim 23, Jacobson teaches  a user interface according to claim 13, wherein information, when presented by the second user interface zone and based on selections made by the user via the first user interface zone, will include at least one of the following: sections of a selected work area, working machines operating in a selected workarea or section, drivers working with or appointed for working machines in a selected workarea or section, finishing degree for a selected workarea, finishing degree for a selected section, finishing degree for a selected section in the workarea, location of a selected working machine, route of a selected working machine, working time for a selected working machine as calculated from a time of a previous maintenance procedure, or notifications issued by a selected working machine, or diagnostic information about a selected working machine with regard to a machine's condition or operating mode ([0397]; [0406]; [0418]).
Per claim 24, Jacobson teaches a user interface according to claim 13, comprising: the first user interface provided in a fixed or portable terminal device which is provided at a distance from each working machine, or in a carry-on terminal device which is operable at a distance from each working machine (fig. 1; [0404]).
Claims 25 is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (“Jacobson”, Pub. No. 2017/0314803) and Funke et al (“Funke”, Pub. No. US 2014/0214240).
Per claim 8, Jacobson teaches a method according to claim 1, comprising: a tree topology graphical user interface for organization of electronic devices within an environment and allowing a user to manage and to monitor the status of the electronic devices within the environment as described above.
Jacobson does not specifically teach updating at least one of the following is updated to comply with a fleet status as a workarea or work phase changes, in response to a message transmitted by at least one working machine included in the fleet: a selection element presented in the first user interface zone, a number of first selection elements presented in the first user interface zone, a text portion of the first selection element presented in the first user interface zone, or a graphical portion of the first selection element presented in the first user interface zone.
However, Funke teaches updating at least one of the following is updated to comply with a fleet status as a workarea or work phase changes, in response to a message transmitted by at least one working machine included in the fleet: a selection element presented in the first user interface zone, a number of first selection elements presented in the first user interface zone, a text portion of the first selection element presented in the first user interface zone, or a graphical portion of the first selection element presented in the first user interface zone ([0011]; [0031]; [0037]; [0039]; [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Funke in the invention of Jacobson in order to utilizing the tree topology for organizing a list of machines and allowing the user to control and manage the list of machine remotely.
Per claim 11, Jacobson teaches a method according to claim 1, comprising: a tree topology graphical user interface for organization of electronic devices within an environment and allowing a user to manage and to monitor the status of the electronic devices within the environment as described above.
Jacobson does not specifically teach performing for managing the fleet, at least one function in response to selections made by the user on the first user interface, said function including at least one of the following: creating a remote connection to a working machine for reviewing machine information, creating a remote connection to a working machine or to a control system of the working machine, creating a remote connection to a working machine for establishing a voice or instant messaging link to the working machine, creating a remote connection to a working machine for providing navigation instructions for this particular working machine in a map application, establishing a voice link to a selected phone number, initiating a map application for enabling navigation to a working machine, presenting a route traveled by a working machine and/or a transport machine, determining or presenting at least one item of production data or consumption data for a working machine or at least one characteristic calculable therefrom, or presenting at least one past point in time for transportation and presenting at least one future point in time for transportation.
However, Funke teaches performing for managing the fleet, at least one function in response to selections made by the user on the first user interface, said function including at least one of the following: creating a remote connection to a working machine for reviewing machine information, creating a remote connection to a working machine or to a control system of the working machine, creating a remote connection to a working machine for establishing a voice or instant messaging link to the working machine, creating a remote connection to a working machine for providing navigation instructions for this particular working machine in a map application, establishing a voice link to a selected phone number, initiating a map application for enabling navigation to a working machine, presenting a route traveled by a working machine and/or a transport machine, determining or presenting at least one item of production data or consumption data for a working machine or at least one characteristic calculable therefrom, or presenting at least one past point in time for transportation and presenting at least one future point in time for transportation. ([0011]; [0031]; [0037]; [0039]; [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Funke in the invention of Jacobson in order to utilizing the tree topology for organizing a list of machines and allowing the user to  control and manage the list of machine remotely.
Claims 9 and 21 are rejected under the same rationale as claim 8.
Claim 20 is rejected under the same rationale as claim 8.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175